76 So.3d 353 (2011)
Emmett T. COX, Appellant,
v.
STATE of Florida, Appellee.
No. 3D11-2781.
District Court of Appeal of Florida, Third District.
December 14, 2011.
Rehearing Denied January 5, 2012.
Emmett T. Cox, in proper person.
Pamela Jo Bondi, Attorney General, for appellee.
Before EMAS and FERNANDEZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Stanley v. State, 947 So.2d 627 (Fla. 3d DCA 2007) (holding for crimes committed on or after October 1, 1988, the sentencing guidelines do not apply to habitual offender sentences); Parrish v. State, 780 So.2d 287 (Fla. 3d DCA 2001) (same); Studnicka v. State, 679 So.2d 819 (Fla. 3d DCA 1996) (same).